7 N.Y.3d 871 (2006)
859 N.E.2d 912
826 N.Y.S.2d 173
NORTHEAST WINE DEVELOPMENT, LLC, Doing Business as ALL STAR WINE & SPIRITS, Appellant,
v.
SERVICE-UNIVERSAL DISTRIBUTORS, INC., Respondent, et al., Defendant.
Court of Appeals of New York.
Argued October 11, 2006.
Decided November 16, 2006.
*872 Crane, Parente, Cherubin & Murray, Albany (John T. McManus and Thomas M. Kernan of counsel), for appellant.
Tuczinski, Cavalier, Burstein & Collura, P.C., Albany (Andrew W. Gilchrist, Richard L. Burstein and Jennifer M. Boll of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, SMITH and PIGOTT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division insofar as appealed from should be affirmed, with costs.
*873 The Appellate Division correctly concluded that plaintiff's complaint should be dismissed. The first two causes of action, alleging deceptive conduct in violation of General Business Law §§ 349 and 350, are untenable because the acts alleged do not have the requisite impact on consumers.
Under the circumstances of this case, plaintiff's causes of action seeking injunctive relief are now academic. The Attorney General and the State Liquor Authority entered into a consent decree with eight wine and liquor wholesalers, including defendant. In September 2006, Supreme Court issued an order and judgment enjoining defendant from engaging in the precise conduct for which plaintiff seeks injunctive relief. Plaintiff's remaining contentions lack merit.
Order, insofar as appealed from, affirmed, with costs, in a memorandum.